DETAILED ACTION

EXAMINER’S REMARKS
Applicant is advised that should Claim 3 be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-13 and 26 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that Kane discloses two mechanisms, a first mechanism of a cup at the bottom to the pod which is opened under pressure to enable mixing of water from area 16 to the center with the vitamin from area 16 surrounding area 14 and a second mechanism that when connecting the bottom to the tap it breaks a seal of the pod to enable filtering of the water through the pod and an action of breaking intended to let water flow through the pod and not to enable mixing of the water with the vitamin.  Applicant contends that .  This is not found persuasive because the rejections below to Suggi Liverani et al. teach the common technical feature as discussed in the rejections of Suggi Liverani et al. below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-13 and 26 is provided below.

Claim Objections
Claims 1, 8, 12-13, and 26 are objected to because of the following informalities:
Claim 1 recites the limitation “said capsule” in line 5 as well as in line 8.  It appears the claim should recite “said sealed capsule” in order to maintain consistency with “a sealed capsule” recited in Claim 1, line 4.
Claim 8 recites the limitation “said capsule” in line 1.  It appears the claim should recite “said sealed
Claim 12 recites the limitation “the capsule” in line 2.  It appears the claim should recite “said sealed capsule” in order to maintain consistency with “a sealed capsule” recited in Claim 1, line 4.
Claim 13 recites the limitation “said capsule” in line 3.  It appears the claim should recite “said sealed capsule” in order to maintain consistency with “a sealed capsule” recited in Claim 1, line 4.
Claim 26 recites the limitation “the capsule” in line 1 as well as in line 3.  It appears the claim should recite “said sealed capsule” in order to maintain consistency with “a sealed capsule” recited in Claim 1, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A set up to be implemented in a water/beverage system” in lines 1-2.  It is unclear what invention the claim is directed towards by virtue 
Claim 1 recites the limitation “comprises” in line 3.  It is unclear what structure the term “comprises” modifies.
Claim 1 recites the limitation “a container with an upper wall and a bottom wall that are at least partly dissolvable when subjected to a stream of fluid” in lines 5-7.  It is unclear if both the upper wall and the bottom wall are each at least partly dissolvable or if only one of the upper wall or the bottom wall are at least partly dissolvable.
Claim 1 recites the limitation “securely holding” in line 8.  The term “securely” is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination Examiner interprets the claim to require a housing holding the sealed capsule.
Claim 5 recites the limitation “wherein said cup-shaped container is a self supporting cup-shaped container” in lines 1-2.  It is unclear what is meant by the term “self-supporting.”
Claim 5 recites the limitation “planar bottom and upper walls” in line 2.  It is unclear if the container has multiple planar bottom walls and multiple planar upper walls or if the container has a planar bottom wall and a planar upper wall.
Claim 5 recites the limitation “part of said side wall gradually truncates towards said planar bottom wall” in line 3.  The term “gradually” is a relative term which renders 
Claim 6 recites the limitation “a stiff material” in lines 1-2.  The term “stiff” is a relative term which renders the claim indefinite. The term “stiff” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation “soft/semi soft material” in line 2 as well as “a soft metal/alloy” in lines 2-3.  The terms “soft” and “semi-soft” are relative terms which renders the claim indefinite. The terms “soft” and “semi-soft” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation “wherein said capsule is either a soluble or a non-soluble capsule” in lines 1-2.  Claim 1, lines 5-6 recites “said capsule comprises a container with an upper wall and a bottom wall that are at least partly dissolvable.”  It is unclear if the embodiment recited in Claim 8 is permitted to be non-soluble since Claim 1 already requires the capsule to be at least partly dissolvable, i.e. at least partly soluble.
Claim 8 recites the limitation “wherein said capsule is either a soluble or a non-soluble capsule” in lines 1-2.  It is unclear if “a soluble capsule” requires all components of the capsule to be soluble or if only a part of the capsule is soluble.  Similarly, it is unclear if “a non-soluble capsule” requires all components of the capsule to be non-soluble or if only a part of the capsule is non-soluble.
Claim 9 recites the limitation “said soluble capsule” in line 1.  There is insufficient antecedent basis for the capsule to be soluble.
Claim 9 recites the limitation “water” in line 2.  It is unclear if “water” refers to “a stream of fluid” recited in Claim 1, lines 6-7 or if “water” is unrelated to “a stream of fluid.”
Claim 13 recites the limitation “wherein water/carbonated water flows upwards/downwards within said body of said faucet towards a faucet tip, passes by and dissolves said capsule, and mixes with the capsule’s content, a mixture of said water/carbonated water and said capsule’s contents continues flowing towards said faucet tip” in lines 4-7.  These limitations are process of using limitations.  It is unclear if Claim 13 is directed towards a “set up” comprising a sealed capsule in combination with a housing holding the sealed capsule or if Claim 13 is directed towards a method of using the “set up.”  Since applicant did not elect the method of using the set up claims as enumerated in the Restriction requirement mailed October 22, 2021 Examiner interprets Claim 13 to be directed towards the “set up.”
Claim 26 recites the limitation “a soda siphon carbonated water maker” in lines 1-2.  It is unclear what “siphon” means in the context of a “soda siphon carbonated water maker.”
Claim 26 recites the limitation “wherein the upper and/or bottom wall tears as a result of the applied force of a gas stream which is directed into the capsule wherein the capsule material is pushed into maker liquid” in lines 2-4.  Claim 1, lines 5-7 already recites “said capsule comprises a container with an upper wall and a bottom wall that are at least partly dissolvable when subjected to a stream of fluid.”  It is unclear how the capsule is capable of tearing when the upper wall and the bottom wall are made of a soluble material that dissolves when subjected to a stream of fluid.
Claim 26 recites the limitation “the capsule material” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “wherein the capsule material is pushed into maker liquid” in lines 3-4.  It is unclear what is meant by this limitation.
Clarification is required.
Claims 2-4 and 10-12 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suggi Liverani et al. US 2010/0313766.
Regarding Claim 1, Suggi Liverani et al. discloses a set up a sealed capsule (container 1) containing flavors (product P) (‘766, Paragraphs [0054]-[0055]).  The sealed capsule (container 1) comprises a container with an upper wall (wall 4) and a bottom wall (wall 5) wherein each of the upper wall (wall 4) and the bottom wall (wall 5) are at least partly dissolvable when subjected to a stream of fluid (hot water) (‘766, FIGS. 1-2) (‘766, Paragraph [0056]), and a housing (mocha coffee maker) for “securely” holding (container 1a shaped and sized to shapingly couple with the filtering funnel) (‘766, Paragraph [0072]) the sealed capsule (container 1) in the beverage system (‘766, FIG. 9) (‘766, Paragraph [0054]).

    PNG
    media_image1.png
    454
    1166
    media_image1.png
    Greyscale

Further regarding Claim 1, the limitations “to be implemented in a water/beverage system for adding flavors, minerals, and/or nutritional supplements to beverages” and “for securely holding said capsule in said water/beverage system” are seen to be Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Suggi Liverani et al. discloses the sealed capsule (container 1) in combination with the mocha coffee maker being used in a beverage system for adding flavors for a ground or powdered product (‘766, Paragraph [0054]).
Regarding Claim 2, the limitations “wherein said water/beverage system is selected from water purification and filtration system and systems for making carbonated/non-carbonated beverages” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  The limitation “systems for making carbonated/non-carbonated beverages” encompasses any system for making any beverage.  Suggi Liverani et al. teaches the capsule in combination with the mocha coffee maker being used in conjunction with a beverage making system (‘766, Paragraph [0065]).
Regarding Claims 3 and 11, Suggi Liverani et al. discloses the housing being a funnel type housing (‘766, Paragraph [0064]).
Regarding Claim 4, Suggi Liverani et al. discloses the container being a cup-shaped container (cylindrically shaped) (‘766, FIGS. 1-2) (‘766, Paragraph [0054]).
Regarding Claim 8, Suggi Liverani et al. discloses the capsule being a soluble capsule (‘766, Paragraph [0056]).
Regarding Claim 12, Suggi Liverani et al. discloses the funnel type housing holding the capsule in place (‘766, Paragraphs [0064] and [0066]).
Further regarding Claim 12, the limitations “and conveys the content of the capsule into a water/sparkling water medium in said water/beverage systems” are limitations with respect to the intended use of the set-up combination of the capsule and housing and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Suggi Liverani et al. teaches the contents of the capsule being conveyed into a water medium in the beverage system (‘766, Paragraph [0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suggi Liverani et al. US 2010/0313766.
Regarding Claim 5, Suggi Liverani et al. discloses the cup shaped container being a “self-supporting” cup shaped container, i.e. a container that has a flat bottom.  The cup shaped container has a planar bottom (wall 5) and upper walls (wall 4) and a sidewall (sidewall 7) (‘766, Paragraph [0069]).
Suggi Liverani et al. is silent regarding part of the sidewall truncating towards the planar bottom wall.  However, Suggi Liverani et al. teaches the container can be shaped and sized in a desired manner, e.g. can be shapingly coupled with the filtering funnel comprised in the mocha coffee maker or known type (‘766, Paragraph [0072]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the container in any shape desired, e.g. part of the sidewall truncating towards the planar bottom wall as long as the container has the same general shape with the filtering funnel into which the container is inserted to make a beverage.  Furthermore, the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Suggi Liverani et al. discloses in embodiments other than the embodiment shown in FIGS. 1-2 the sidewall (sidewall 7) being made of a “stiff” material made from polymers (‘766, FIGS. 5-8) (‘766, Paragraphs [0069] and [0078]).  It would have been obvious to one of ordinary skill in the coffee capsule art at the time of the invention to modify the soft capsule form of FIGS. 1-2 and construct the capsule to be made of a “stiff” polymer since the embodiments shown in FIGS. 5-8 shows that it was known and conventional to make “stiff” capsules.
Regarding Claim 7, Suggi Liverani et al. discloses the planar bottom wall (wall 5) and the planar upper wall (wall 4) both being made of a soft polymer (‘766, FIGS. 1-2) (‘766, Paragraphs [0054] and [0066]).
Regarding Claims 9-10, Suggi Liverani et al. discloses the soluble capsule being made from a (PVOH) polyvinyl alcohol polymer that is a type of material that reacts with water (water soluble PVOH) (‘766, Paragraphs [0054]-[0057]).
Regarding Claim 13, the limitations “wherein said set up is implemented in a drinking water faucet to produce a carbonated/non-carbonated beverage, said housing is a body of said faucet into which said capsule is insertable wherein water/carbonated water flows upwards/downwards within said body of said faucet towards a faucet tip, passes by and dissolves said capsule, and mixes with the capsule’s content, a mixture of said water/carbonated water and said capsule’s content continues flowing towards said faucet tip” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  .
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suggi Liverani et al. US 2010/0313766 in view of Trombley US 2016/0145037.
Regarding Claim 5, Suggi Liverani et al. discloses the cup shaped container being a “self-supporting” cup shaped container, i.e. a container that has a flat bottom.  The cup shaped container has a planar bottom (wall 5) and upper walls (wall 4) and a sidewall (sidewall 7) (‘766, Paragraph [0069]).
Suggi Liverani et al. is silent regarding part of the sidewall truncating towards the planar bottom wall.
Trombley discloses capsule (cartridge 10) comprising a container with an upper wall (lidding 20) and a bottom wall (base 10) and a sidewall wherein part of the sidewall truncates towards the planar bottom wall (base 10) (‘037, FIG. 1) (‘037, Paragraph [0029]).

    PNG
    media_image2.png
    746
    977
    media_image2.png
    Greyscale

Suggi Liverani et al. teaches the container can be shaped and sized in a desired manner, e.g. can be shapingly coupled with the filtering funnel comprised in the mocha coffee maker or known type (‘766, Paragraph [0072]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the container such that part of the sidewall truncates towards the planar bottom wall as long as the container since Trombley teaches that it was known and conventional to construct a capsule with part of the sidewall truncating towards the planar bottom wall.  Furthermore, the configuration of the claimed container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Suggi Liverani et al. discloses in embodiments other than the embodiment shown in FIGS. 1-2 the sidewall (sidewall 7) being made of a “stiff” material made from polymers (‘766, FIGS. 5-8) (‘766, Paragraphs [0069] and [0078]).  It would have been obvious to one of ordinary skill in the coffee capsule art at the time of the invention to modify the soft capsule form of FIGS. 1-2 and construct the capsule to be made of a “stiff” polymer since the embodiments shown in FIGS. 5-8 shows that it was known and conventional to make “stiff” capsules.
Regarding Claim 7, Suggi Liverani et al. discloses the planar bottom wall (wall 5) and the planar upper wall (wall 4) both being made of a soft polymer (‘766, FIGS. 1-2) (‘766, Paragraphs [0054] and [0066]).
Regarding Claims 9-10, Suggi Liverani et al. discloses the soluble capsule being made from a (PVOH) polyvinyl alcohol polymer that is a type of material that reacts with water (water soluble PVOH) (‘766, Paragraphs [0054]-[0057]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suggi Liverani et al. US 2010/0313766 as applied to claim 1 above in view of Mualem WO 2015/189838 (cited on Information Disclosure Statement filed April 23, 2021).
Regarding Claim 13, Suggi Liverani et al. is silent regarding the set up being implemented in a drinking water faucet to produce the carbonated/non-carbonated beverage wherein the housing is a body of the faucet into which the capsule is insertable.
Mualem discloses a set up comprising a capsule and a device that connects the capsule to a faucet (‘838, Paragraph [14]) for a drinking water faucet (‘838, Paragraph [30]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set up of the sealed capsule and housing of Suggi Liverani et al. and use the set up in a drinking water faucet to product the beverage since Mualem teaches that it was known and conventional to utilize a beverage capsule and attach the contents of the beverage capsule to a device that connects to a faucet.
Further regarding Claim 13, the limitations “said housing is a body of said faucet into which said capsule is insertable wherein water/carbonated water flows upwards/downwards within said body of said faucet towards a faucet tip, passes by and dissolves said capsule, and mixes with the capsule’s content, a mixture of said water/carbonated water and said capsule’s content continues flowing towards said faucet tip” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 above.  Furthermore, the limitations “wherein water/carbonated water flows upwards/downwards within said body of said faucet towards a faucet tip, passes by and dissolves said capsule, and mixes with the capsule’s content, a mixture of said water/carbonated water and said capsule’s content continues flowing towards said faucet tip” are also product by process limitations and that applicant withdrew Group II of the Restriction Requirement mailed October 22, 2021 drawn to a method of using the set up.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suggi Liverani et al. US 2010/0313766 as applied to claim 1 above in view of Lo Faro et al. US 2015/0017288.
Regarding Claim 26, Suggi Liverani et al. is silent regarding the capsule being part of a soda siphon carbonated water maker.
Lo Faro et al. discloses a set up comprising a capsule and a housing wherein the capsule is used in a carbonated system (‘288, Paragraphs [0008] and [0061]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the set up of Suggi Liverani et al. and use the capsule in a soda siphon carbonated water maker as taught by Lo Faro et al. based upon whether a particular consumer wishes to make a carbonated beverage.
Further regarding Claim 26, the limitations “wherein the upper and/or bottom wall tears as a result of the applied force of a gas stream which is directed into the capsule wherein the capsule is pushed into maker liquid” are limitations regarding the intended use of the set up and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Suggi Liverani et al. teaches an embodiment wherein the upper and bottom walls are made of a rigid plastic material (‘766, Paragraphs [0069] and [0078]) capable of being perforated (‘766, Paragraph [0085]).  The container being capable of being perforated reads on the claimed upper and/or bottom wall capable of tearing.  Additionally, the claims do not specify any particular force applied by the gas stream that is directed into the capsule and given a large enough force applied by the gas stream the upper and bottom wall would be capable of tearing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sims US 2013/0291737 discloses a capsule (cartridge 10) comprising nutritional supplements (nutritional supplements 16) and mineral nutrients (infant formula concentrate 12) (‘737, FIG. 1C) (‘737, Paragraphs [0052] and [0054]).
Katz et al. US 2017/0208988 discloses a capsule (‘988, Paragraph [0004]) comprising nutritional supplements (‘988, Paragraph [0270]), minerals (‘988, Paragraph [0281]), and flavors (‘988, Paragraph [0282]).
Hanneson et al. US 2017/0362020 discloses a sealed capsule comprising a container with an upper wall and a bottom wall (closure 42) wherein the bottom wall (closure 42) is at least partly dissolvable when subjected to a stream of fluid (‘020, Paragraph [0057]).
Kirschner et al. US 2008/0028946 discloses a sealed capsule (pod 100) comprising a container with an upper wall (lid 200) and a bottom wall wherein the upper wall (lid 200) is at least partly dissolvable when subjected to a stream of fluid (at soluble material 215) (‘946, FIG. 6) (‘946, Paragraph [0033]).
Gualandi et al. US 2017/0334623 discloses a sealed capsule (capsule 210) comprising a container with an upper wall (closing member 230) and a bottom wall (bottom 222) wherein the upper wall (closing member 230) is at least partly dissolvable when subjected to a stream of fluid (at second film made of edible material 234) and the bottom wall (bottom 222) is at least partly dissolvable when subjected to a stream of fluid (at first film made of edible material 223) (‘623, FIG. 4) (‘623, Paragraphs [0126]-[0127]).
Grossman US 2016/0200502 discloses a tea filter bag containing honey that dissolves when exposed to hot water (‘502, Paragraphs [0022] and [0026]) wherein a coating of dried honey acts as a sealant to resist leakage of creamed honey through pores of a filter paper that forms the walls of the tea bag (‘502, FIG. 1) (‘502, Paragraph [0030]).
Kihnke US 2015/0110928 discloses a sealed capsule (cartridge 310) comprising a container containing frangible seams or seals sealed with a dissolvable sealant that is at least partly dissolvable when subjected to a stream of fluid (‘928, FIG. 10) (‘928, Paragraph [0043]).
Stas US 2018/0273287 discloses a capsule having a shape of a truncated cone (‘287, Paragraph [0016]).
Bartoli et al. US 2014/0342060 discloses capsule comprising a truncated shape (‘060, FIG. 1) (‘060, Paragraph [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792